Exhibit 10.1

 
SEVERANCE AND COOPERATION AGREEMENT
 
This Severance And Cooperation Agreement (“Agreement”) is entered into by and
between Rex P. Doyle (“Doyle”) and Epic Energy Resources, Inc. (the “Company”)
as follows:
 
1.           Termination of Employment.  Doyle and Company acknowledge that
Doyle’s employment with Company terminated effective April 18, 2009 (the
“Termination Date”).  The April 18, 2009 termination without cause included a
resignation by Doyle and a termination from all officer and employee positions
with the Company and from all officer, director and employee positions with all
subsidiaries of the Company.  In addition, Doyle hereby resigns from his
position as a director of the Company.  Except as expressly set forth below,
Doyle is entitled to no payment, compensation or other benefits after the
Termination Date.
 
2.           Severance.  In consideration for Doyle’s compliance with this
Agreement, Company agrees to pay severance payments (the “Severance Payments”)
at the following times and in the following amounts:  $250,000 on the third
business day following the Effective Date, as Effective Date is defined in
paragraph 5(b) below; $100,000 on or before March 31, 2010; and $150,000 on or
before September 30, 2010.  The Company will withhold all applicable taxes from
the Severance Payments.  No further compensation, nor a bonus for the 2009
performance year or future years, will be paid.
 
3.           Releases.
 
(a)         Doyle’s Release of Company.  In consideration of the promises and
covenants made herein, Doyle, for himself, his heirs, executors, administrators
and assigns, does hereby RELEASE, ACQUIT AND FOREVER DISCHARGE Company and its
current or former parents, subsidiaries, and affiliates, and each of its and
their former or current directors, officers, agents, employees, successors,
predecessors, and attorneys (“the Released Parties”)  from any and all claims,
demands, causes of action and liabilities of any kind or character, that may as
a matter of law be released by agreement, which Doyle ever had, now has or may
hereafter have arising out of or relating to any act, omission, transaction,
cause or thing that has happened through the date that Doyle signs this
Agreement including, without limitation, those related to Doyle’s employment by
Company or the termination thereof (“the Released Claims”).
 
Without limiting the generality of the foregoing, Doyle understands and agrees
that this Release is a release of any claim or cause of action for breach of any
employment, commission or other agreement existing between Doyle and Company,
including all subsidiaries of the Company (all of which agreements are hereby
acknowledged to have terminated), or otherwise related, in any way, to Doyle’s
employment by the Company or by any subsidiary of the Company.  Such released
claims include, for example, claims arising under any and all applicable
statutory employment laws, such as the Age Discrimination in Employment Act;
Title VII of the Civil Rights Act of 1964 (and all of its amendments), the
Americans with Disabilities Act of 1990, as amended; the Anti-Retaliation
provision of the Texas Workers Compensation Act; the Texas Commission on Human
Rights Act; the Sarbanes-Oxley Act; the Texas Pay Day Law; the Texas Labor Code;
the Family and Medical Leave Act; the National Labor Relations Act; the Fair
Credit Reporting Act; and any other state or federal statute or regulation
governing the employment relationship or Doyle’s rights, or Company’s
obligations thereunder.
 

 
1

--------------------------------------------------------------------------------

 

Doyle also releases any claims or causes of action for invasion of privacy,
intentional or negligent infliction of emotional distress, wrongful termination,
promissory estoppel, false imprisonment, defamation, negligence, gross
negligence, breach of contract, tortious interference with contract or business
relationship, misrepresentation, deceptive trade practices, fraud, and any other
employment-related claims, or for any personal injuries, however characterized,
or by virtue of any fact(s), act(s) or event(s) occurring prior to the Effective
Date of this Agreement.
 
This Agreement shall not constitute a waiver of employee’s right to initiate or
participate in proceedings before the Equal Employment Opportunity Commission,
or other similar entities in the United States, but shall constitute a waiver of
employee’s right to recover any monetary award, property or thing of value, as a
result of such proceedings.
 
(b)           The Company’s Release of Doyle.   In consideration of the promises
and covenants made herein, the Company does hereby RELEASE, ACQUIT AND FOREVER
DISCHARGE Doyle from any and all claims, demands, causes of action and
liabilities of any kind or character, that may as a matter of law be released by
agreement, which the Company ever had, now has or may hereafter have arising out
of or relating to any act, omission, transaction, cause or thing that has
happened through the date that Doyle signs this Agreement including, without
limitation, those related to Doyle’s employment by Company or the termination
thereof (“the Released Claims”).
 
Without limiting the generality of the foregoing, the Company understands and
agrees that this Release is a release of any claim or cause of action for breach
of any employment, commission or other agreement existing between Doyle and
Company, including all subsidiaries of the Company (all of which agreements are
hereby acknowledged to have terminated), or otherwise related, in any way, to
Doyle’s employment by the Company or by any subsidiary of the Company.  Such
released claims include, for example, claims arising under any and all
applicable statutory employment laws, such as the Age Discrimination in
Employment Act; Title VII of the Civil Rights Act of 1964 (and all of its
amendments), the Americans with Disabilities Act of 1990, as amended; the
Anti-Retaliation provision of the Texas Workers Compensation Act; the Texas
Commission on Human Rights Act; the Sarbanes-Oxley Act; the Texas Pay Day Law;
the Texas Labor Code; the Family and Medical Leave Act; the National Labor
Relations Act; the Fair Credit Reporting Act; and any other state or federal
statute or regulation governing the employment relationship or Doyle’s rights,
or Company’s obligations thereunder.
 
The Company also releases any claims or causes of action for invasion of
privacy, intentional or negligent infliction of emotional distress, wrongful
termination, promissory estoppel, false imprisonment, defamation, negligence,
gross negligence, breach of contract, tortious interference with contract or
business relationship, misrepresentation, deceptive trade practices, fraud, and
any other employment-related claims, or for any personal injuries, however
characterized, or by virtue of any fact(s), act(s) or event(s) occurring prior
to the date of Doyle’s signing of this Agreement.
 

 
2

--------------------------------------------------------------------------------

 

4.           Time to Review and Revoke.
 
(a)         Doyle may take up to twenty-one (21) calendar days from the date
that he receives this Agreement to decide whether to sign.  If Doyle signs the
Agreement before the end of that twenty-one (21) day period, he represents that
he did so voluntarily for his own benefit without pressure from the Company.  If
the Company does not receive a copy of this Agreement with Doyle’s original
signature by the end of the twenty-one day period, this offer shall be null and
void and Doyle shall not receive any Severance Payment under this Agreement.
 
(b)         After Doyle signs this Agreement, he will have seven (7) calendar
days in which to revoke the Agreement by delivering written notice before the
end of the seven-day period.  If Doyle revokes this Agreement, this Agreement
will be null and void, and Doyle will not receive any Severance Payments under
this Agreement.  If Doyle does not revoke this Agreement within seven (7) days
after he signs it, this Agreement will be final and binding on the eighth (8th)
day after Doyle signs it (“Effective Date”).
 
5.           Return of Property.  Doyle represents that Doyle has returned to
Company all Company property in Doyle’s possession, and Doyle acknowledges that
Company has returned to him all of his personal property in the possession of
the Company.  Company Property includes any equipment, computer and related
equipment, access cards, and, without any deletions or changes, all documents,
notes, calendars, manuals, books, notebooks, email and data that Doyle created
or received during his employment with the Company.  Company Property also
includes anything recorded in any way, including without limitation handwritten,
typed, electronic, digital, video, audio or photographic.
 
6.           Confidentiality and Confidential Information.
 
Except as required by law:
 
(a)         If asked, Doyle will respond to any inquiries as to differences
between Doyle and any of the Released Parties with the comment that “any
differences have been resolved by mutual agreement.”  He will not disclose any
other related information except for information previously disclosed by the
Company is press releases or reports filed with the U.S. Securities and Exchange
Commission.
 
(b)         Doyle shall not use or disclose confidential or privileged
information relating to the Company, including without limitation, non-public
information about the Company, industry information that the Company holds as
confidential and that is not known to the Company’s competitors in the industry,
information regarding any of the Company’s clients (including without limitation
the names and contact information of all client contacts and client needs or
specifications), any of the Company’s current or future projects, marketing and
advertising strategies and/or plans, billing information, costing and price
information, client lists, any other special concepts, information or technique
peculiar to the Company or its clients, financial information, business plans,
vendors, personnel information (including employee names, home addresses, phone
numbers, compensation, or job descriptions or responsibilities) and trade
secrets (“Confidential Information”). Doyle shall notify the Company’s President
in writing by overnight delivery by a nationally recognized courier service
delivered within two business days of receiving any summons, subpoena or other
legal process requesting Doyle to disclose any Confidential Information.  Doyle
shall not disclose any requested Confidential Information until the last day
Doyle can do so consistent with his legal obligations.
 

 
3

--------------------------------------------------------------------------------

 

7.           Non-Competition.
 
In consideration for the valuable consideration described in this Agreement,
Doyle acknowledges and agrees that, unless a waiver or exception signed by the
Chairman of the Board is delivered to Doyle, for two years from the Effective
Date, Doyle will not, in the Market Area, as that term is defined below, engage
in the Same Or A Similar Business As The Company (as defined below), including
working for any company or business as an agent, consultant, partner, employee,
officer, or independent contractor of, or being a shareholder owning more than
one percent of the common stock of, or of any other class of equity security of,
or of any security convertible into more than one percent of the outstanding
securities of, a class of equity securities of, such other company involved in a
Same Or Similar  Business As The Company.
 
The term “Same Or A Similar Business As The Company” shall be defined as
engineering services, field services, work force training and development, other
services performed by Epic Integrated Solutions or management consulting, in
each case, with respect to the energy industry.
 
The term “Market Area” shall be defined as (a) the “lower” 48 states of the
United States of America (which is all states of the U.S. excluding Hawaii and
Alaska), and (b) the United Arab Emirates.
 
8.           Non-Interference/Non-Solicitation. Doyle agrees that for two years
after the Effective Date, Doyle shall not solicit or recruit, directly or by
assisting others, any other employees of the Company, nor shall Doyle contact or
communicate with any other employees of the Company for the purpose of inducing
other employees to terminate their employment with the Company.  For purposes of
this covenant, “other employees” shall refer to employees who are actively
employed by, or doing business with, the Company at the time of the attempted
recruiting or hiring or have been actively employed by, or doing business, with
Company within three months prior to the Termination Date.
 
9.           Enforcement. Doyle acknowledges and agrees that the agreements set
forth above are ancillary to an otherwise enforceable agreement and supported by
independent, valuable consideration as required by Tex. Bus. & Com. Code Ann.
§15.50.  Doyle further acknowledges and agrees that Doyle understands and agrees
that, in the event that Doyle violates Section 7, 8 or 9 in this Agreement, the
Company will suffer immediate and irreparable harm which cannot be accurately
calculated in monetary damages.  Consequently, Doyle acknowledges and agrees
that the Company shall be entitled to immediate injunctive relief, either by
temporary or permanent injunction without the necessity of posting bond, to
prevent such a violation.  Doyle acknowledges and agrees that this injunctive
relief shall be in addition to any other legal or equitable relief to which the
Company would be entitled, that the limitations as to time, geographical area,
and scope of activity to be restrained are reasonable and acceptable to Doyle
and do not impose any greater restraint than is reasonably necessary to protect
the goodwill and other business interests of the Company.  Doyle further agrees
that if, at some later date, a court of competent jurisdiction determines that
these Agreements do not meet the criteria set forth in Tex. Bus. & Com. Code
Ann. §15.50(2), these Agreements shall be reformed by the court, pursuant to
Tex. Bus. & Com. Code Ann. §15.51(c), and enforced to the maximum extent
permitted under Texas law.
 

 
4

--------------------------------------------------------------------------------

 

10.           Cooperation.  Doyle agrees to cooperate with the Company or any of
its affiliates in responding to any subpoenas and in pursuing or defending any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company, its members, subsidiaries or affiliates, which
relate to events or occurrences that transpired while Doyle was employed by the
Company.  Doyle’s reasonable cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for government inquiries, discovery or trial, acting as a
witness on behalf of the Company, and treating all communications with the
Company’s counsel as confidential.  Doyle also agrees to reasonably cooperate
with the Company in connection with any investigation, review or hearing of any
federal, state, or local government authority as any such investigation, review
or hearing relates to events or occurrences that happened while Doyle was
employed by the Company.  Doyle understands that in any legal action,
investigation, hearing, or review covered by this Section that the Company
expects Doyle to provide only accurate and truthful information or
testimony.  The Company will pay any expenses necessarily and reasonably
incurred by Doyle in complying with this Section, but will not pay Doyle a fee
for such service.
 
11.           No Third-Party Support.  Doyle agrees that Doyle will not counsel
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
 
12.           Other Agreements.
 
(a)           Doyle will vote in favor of the Company’s nominees for directors
at the next meeting of stockholders and will not in any manner at any time for
24 months subsequent to the Effective Date vote for, support or attempt to elect
directors other than those nominated by the Board;
 
(b)           For 24 months subsequent to the Effective Date, Doyle will not,
directly or indirectly, and will not in cooperation with any other stockholder
or stockholders, (i) call or otherwise request a meeting of stockholders of the
Company, or (ii) exercise any right, or undertake any activity concerning the
Company to which a stockholder owning ten percent of the outstanding is
entitled, and to which stockholders owning less than ten percent are not
entitled, under the Colorado Business Corporation Act or under any other
applicable law or regulation, or (iii) exercise any right, or undertake any
activity concerning the Company to which a stockholder owning five percent of
the outstanding is entitled, and to which stockholders owning less than five
percent are not entitled, under the Colorado Business Corporation Act or under
any other applicable law or regulation.
 
(c)           For 24 months subsequent to the Effective Date, Doyle will not
discuss matters related to the Company with holders of the Company’s securities
(except for members of Doyle’s family), including holders of debentures issued
by the Company, or with representatives or agents of those security holders;
 

 
5

--------------------------------------------------------------------------------

 

(d)           For 24 months subsequent to the Effective Date, Doyle will not
discuss any matters related to the Company with any employee of the Company
except for the Chief Executive Officer or another employee designated in writing
by the Chief Executive Officer.
 
(e)           Doyle will forfeit and cancel the grant to Doyle of 1,500,000
unvested shares approved by the Board on December 4, 2008 (the “1.5M Unvested
Shares”), and will forfeit and cancel all the 1.5M Unvested Shares, which
includes the cancelation and forfeiture of the 300,000 of the 1.5M Unvested
Shares that were granted to Doyle in December of 2008;
 
(f)           the Company agrees that the termination of Doyle is without cause;
and
 
(g)           the Company will cooperate with Doyle with respect to transactions
requested by Doyle pursuant to Rule 144 promulgated under the Securities Act of
1933, provided that to the extent that a transaction requires that Doyle is not
an “affiliate” of the Company and Doyle beneficially and/or of record owns more
than five percent of the outstanding common stock of the Company at that time,
Doyle will provide a legal opinion from his legal counsel, which opinion and
counsel will be reasonably satisfactory to the Company, stating that Doyle is
not an affiliate of the Company.
 
(h)           the Company will pay Doyle $4153.85 as payment, on a pro rata
basis, of the quarterly cash fee for serving as a non-employee director from
April 19, 2009 through the end of the quarter.  If this payment is made prior to
execution of this Agreement, it will not be paid again upon execution of this
Agreement.
 
13.           Non-Disparagement by Doyle.
 
Except for truthful statements made as legally required by a subpoena or legal
summons, Doyle agrees that:
 
(a)           he shall not make any statement about the Company or any of its
employees, directors, agents or representatives to any media outlet (including
without limitation any television, radio, newspaper, blogs, chat board, website
or other digital media); and
 
(b)           he shall not make any disparaging or derogatory statements to any
person or entity about the Company, or its parent or subsidiaries, or any of
their directors, officers, employees, agents or representatives.
 
14.           Non-Disparagement By The Company.  The Company represents to Doyle
that it has no intention to make disparaging or derogatory statements to any
person or entity about Doyle, except for truthful statements made as legally
required by a subpoena or legal summons.  The parties acknowledge that the
Company cannot control all statements made by all of its employees.
 

 
6

--------------------------------------------------------------------------------

 

15.           Denial of Liability.  Neither the execution of this Agreement, nor
the payment or performance of the consideration hereof shall constitute nor be
deemed to be an admission of liability on the part of any party, all of which is
expressly denied.
 
16.           Acknowledgments.  Doyle represents and acknowledges that in
executing this Agreement, Doyle does not rely and has not relied upon any
representation or statement made by Company, or its agents, representatives, or
attorneys, with regard to the subject matter, basis or effect of this Agreement
or otherwise, and that Doyle has been given the opportunity to engage and
consult with an attorney of his choosing in the negotiation and execution of
this Agreement.
 
17.           Governing Law and Forum Selection.  This Agreement shall in all
respects be interpreted, enforced, and governed under the laws of the United
States and the State of Texas.  Further, any dispute arising under this
Agreement shall be resolved by litigation exclusively in Montgomery County,
Texas.
 
18.           Savings Clause.  Should any provision of this Agreement be
declared to be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms, or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.
 
19.           Entirety of Agreement.  This Agreement sets forth the entire
Agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties hereto, pertaining to the
subject matter hereof.  This Agreement may only be changed in writing and when
signed by both Doyle and the Company.  No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right.
 
20.           Binding Effect.  This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their successors and assigns.  Doyle
warrants and represents to Company that Doyle has not conveyed nor assigned any
interest in or to any of the claims described herein.
 
21.           Counterpart Execution.  The parties agree that this Agreement may
be executed in multiple counterparts, each of which shall be deemed an original
for all purposes.
 
22.           Interpretation and Construction.  Each of the parties has had an
adequate opportunity to read and review, and to consider with its own counsel,
the effect of the language of this Agreement and has agreed to the use of the
particular language of this Agreement.  Any question of interpretation or
construction will not be resolved by any rule providing for interpretation or
construction against the party who causes the uncertainty to exist or against
the drafters of this Agreement.
 
23.           Headings.  The parties agree that the subject headings set forth
at the beginning of each section in this Agreement are provided for each of
reference only, and shall not be utilized for any purpose in connection with the
construction, interpretation, or enforcement of this Agreement.
 

 
7

--------------------------------------------------------------------------------

 

24.           Notices.  All notices, requests, demands, directions and other
communications ("Notices") concerning this Agreement, except for the Notice
required by paragraph 6(b) of this Agreement, shall be in writing and shall be
mailed, delivered personally, sent by telecopier or facsimile, or emailed to the
applicable party at the address of such party. When mailed, each such Notice
shall be sent by first class, certified mail, return receipt requested, enclosed
in a postage prepaid wrapper, and shall be effective on the fifth business day
after it has been deposited in the mail. When delivered personally, each such
Notice shall be effective when delivered to the address for the respective
party, provided that it is delivered on a business day and further provided that
it is delivered prior to 5:00 p.m., local time of the party to whom the notice
is being delivered, on that business day; otherwise, each such Notice shall be
effective on the first business day occurring after the date on which the Notice
is delivered. When sent by email, telecopier or facsimile, each such Notice
shall be effective on the day on which it is sent provided that it is sent on a
business day and further provided that it is sent prior to 5:00 p.m., local time
of the party to whom the Notice is being sent, on that business day; otherwise,
each such Notice sent by email, telecopier or facsimile shall be effective on
the first business day occurring after the date on which the Notice is sent.
Each Notice shall be addressed to the other party at its address as shown
immediately below, or to such other address as such party may designate in
writing from time to time to the other party:
 




 
To Doyle:
To the Company:



 
Rex P. Doyle            
Epic Energy Resources, Inc.

 
30 Fernglen Dr.          
1450 Lake Robbins Dr., Suite 160

 
The Woodlands, TX 77380   
The Woodlands, TX 77380

 
 
IN WITNESS WHEREOF, the parties are executing this Agreement in the designated
spaces below to set forth their respective agreements with the terms and
conditions of this Agreement.
 
 
EPIC ENERGY RESOURCES, INC.
REX P. DOYLE
       
By:/s/ Alan G. Carnrite        
/s/Rex P. Doyle          
Printed Name:  Alan G. Carnrite  
Date: 6/22/09            
Title:  Chairman of the Board     
 
Date:  6/24/09              
                         

 
 
8

--------------------------------------------------------------------------------

 
